Case 2:21-cv;

03076-AB Document1 Filed 07/12/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERICA WHITE-WILSON

5220 S. 19" AVENU
PHOENIX, AZ 85041

E

Plaintiff

V.

UNUM LIFE INSURANCE

COMPANY OF AME

1000 Continental Drive

RICA,

King of Prussia, PA 19406

Defendant ‘ NO.:

COMPLAINT

NOW COMES, the Plaintiff, Erica White- Wilson, by and through her Counsel,

Pond, Lehocky, LLP,
Unum Life Insurance ¢
follows:
I. STATEMENT
1.  Jurisdicti
U.S.C. § 1331 and 29 |
all issues raising a fede
issued to the Claimant
Retirement Income Se

Il, FACTS:

and hereby complains of the above referenced Defendant,

Pompany of America, (hereinafter referred to as “UNUM”), as

OF JURISDICTION:

pn is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1332(e). This Honorable Court has jurisdiction over
ral question and this instant matter involves a disability policy
through her Employer, thus it is governed by the Employee

curity Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

 
Case 2:21-cv;

2. The Plaint

with a physical addres

3.

entity with a principal p

King of Prussia, PA 1$

03076-AB Document1 Filed 07/12/21 Page 2 of 5

iff, Erica White-Wilson, is an adult and competent individual

s of 5220 S. 19 Avenue, Phoenix, AZ 85041.

q
nm

The Defendant, UNUM, under information and belief, is a business

‘lace of business located at 1000 Continental Drive, Suite 650,

1406 with a corporate headquarters located at 2211 Congress

Street, Portland, ME 04122.

4.

policies which are go}

(ERISA), 29 U.S.C. §

5;

insurance benefits unc

employer.

6.

benefit plan as definec

fe
behalf of the Plaintiff
8.  Atalltim
obligations required o
9. At all tim

participant in the em

UNUM is

On a date

The polic

At all tim

a business entity, which issues disability insurance

verned by the Employee Retirement Insurance Security Act
1011, et seq.
certain, UNUM, issued a policy providing disability

Her policy 17506664 to the Plaintiff through the Plaintiffs

ly of insurance aforementioned provided for an employee

1 and covered under the terms of ERISA.

es material and relevant hereto, all policy premiums due on
under said policy were paid.

es material and relevant hereto, the Plaintiff performed all

f her under said contract of insurance.

1es material and relevant hereto, the Plaintiff was a qualified

ployee benefit plan provided by UNUM to the Plaintiff's

 
Case 2:21-cv;03076-AB Document1 Filed 07/12/21 Page 3 of 5

employer through poli¢y number 17506664.

10. Ona date|certain, the Plaintiff filed an application for long term

disability benefits with UNUM.

bondence , UNUM notified the Plaintiff that her claim was

11. By corres;

denied.

12. The Plaintiff filed an administrative appeal and submitted additional

medical record in support of her claim.

13. pondence dated December 22, 2020, UNUM denied the

By corres

Plaintiff's administrative appeal and informed her of her right to bring a civil action

disputing the adverse benefit decision.

bted arbitrarily, capriciously and in a manner serving only

14. UNUMa

‘ts own business interest when it denied the Plaintiff's claim for disability benefits.

15. The actions of UNUM in denying the Plaintiff's claim for disability

insurance benefits was
in violation of 29 U.S
16. The actio
insurance benefits are
17. The Plair

aforementioned policy}

the definition of disah

arbitrary, capricious and was not made in good faith and made
C. §1001, et seq.
ns of UNUM in denying the Plaintiffs claim for disability

contrary to the language of the policy in question.

tiff is entitled to disability insurance benefits under the
y as she has satisfied through medical evidence that she meets

ility under the policy of insurance.

 
Case 2:21-cv;03076-AB Document1 Filed 07/12/21 Page 4of5

18. The Plaintiff is entitled to recover the benefits due to her under the

aforementioned insurance policy in accordance with 29 U.S.C. $1132.

19. As adirect and proximate result of the actions of UNUM as herein

above more particularly described, the Plaintiff has been caused to incur attorneys’

fees in an amount not yet known.

20. As adirect and proximate result of the actions of UNUM, the Plaintiff

has sustained damages in an amount not yet known to the Plaintiff; however, upon

‘nformation and belief, such damages will approximate the amount of benefits due

and owing to the Plaintiff from May 11, 2020 to the present and continuing into the

future.

WHEREFORE, the Plaintiff, Erica White-Wilson, respectfully requests that

judgment be entered against UNUM as follows:

1. Ordering

disability

UNUM to pay to the Plaintiff, Erica White-Wilson, Long Term

insurance benefits from May 11, 2020 to the present and

continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Erica White-Wilson, prejudgment interest on the

award un

til the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

4. Granting

such other and further relief as the Court may deem just and

 
Case 2:21-cv;

proper.

 

BY:

03076-AB Document1 Filed 07/12/21 Page 5of5

RESPECTFULLY SUBMITTED,

, f
My, ut Maye

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP.

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
